BAILEY, Judge,
concurring.
I concur with the majority's holding that, because seventeen-year-old J.H. admitted to committing the offense of driving a vehicle without a license, he may only challenge his adjudication of delinquency in a subsequent motion for relief from judgment pursuant to Indiana Trial Rule 60. See, eg., M.Y. v. State, 681 N.E.2d 1178, 1179 (Ind.Ct.App.1997). However, I write. separately to express my concern that the Marion Superior court's jurisdiction and subsequent adjudication of J.H. as a juvenile delinquent, rather than an adult offender, may be in contravention of Article I, Section 23 of the Indiana Constitution.
Article I, Section 28 of the Indiana Constitution provides, in pertinent part, that our legislature "shall not grant to any citizen, or class of citizens, privileges or immunities, which, upon the same terms, shall not equally belong to all citizens." Our supreme court has held that Section 28 should be applied and interpreted independent of the Equal Protection Clause of the United States Constitution.2 Collins v. Day, 644 N.E.2d 72, 75 (Ind.1994). Two *459factors must exist for a statute to pass muster under Section 28. Id. First, the disparate treatment accorded by the statute must be reasonably related to inherent characteristics that distinguish the unequally treated classes. Id. Second, the preferential treatment must be uniformly applicable and equally available to all persons similarly situated. Id. at 80. In considering these factors, we must give considerable deference to the legislature's balancing of the competing interests involved. Id.
In Indiana, juvenile courts do not have jurisdiction over a "child at least sixteen (16) years of age who allegedly committed a violation of a traffic law, the violation of which is a misdemeanor, unless the violation is an offense under [Indiana Code Section 9-30-5.3]" See Ind.Code § 81-30-1-2 (setting forth the applicability of juvenile law to infractions and violations of traffic law and ordinances). But, in Lake and Marion counties, juvenile offenders benefit from special legislation that confers juvenile jurisdiction for what would otherwise be misdemeanor traffic offenses. See Ind.Code §§ 31-80-1-8 (juvenile jurisdiction of the Marion superior court); and 33-5-29.5-4 (juvenile jurisdiction of the Lake County superior court). In particular, Indiana Code Section 81-30-1-8 provides that:
The juvenile division of the Marion superior court established under IC 83-5.1-2 has exclusive jurisdiction over a child who:
(1) has been taken into eustody in Marion County; and
(2) has allegedly committed an act that would be a misdemeanor traffic offense if committed by an adult.
Similarly, Indiana Code Section 338-5-29.5-4(b) provides that:
(b) Notwithstanding IC 31-30-1-2, the juvenile court has exclusive jurisdiction over a child who:
(1) has been taken into custody in the county; and
(2) has allegedly committed an act that would be a misdemeanor traffic offense if committed by an adult.
By their express terms, these statutes give the juvenile division of the Marion and Lake Superior courts exclusive jurisdiction over children-including those at least sixteen years old-who commit misdemeanor traffic offenses. These statutes authorize the court to impose juvenile dispositions instead of criminal adjudications on certain misdemeanor traffic offenders that are sixteen years of age or older.
Pursuant to Indiana Code Section 31-30-1-8, the juvenile court of Marion County had jurisdiction over J.H. when it entered the dispositional order. Nevertheless, the adjudication of J.H.-whether it be: (1) wardship to a juvenile facility wherein the juvenile court determines the least restrictive and most appropriate setting available; 4 or (2) a term of incarceration pursuant to the laws governing adult offenders-should be in accordance with that of other seventeen-year-old juveniles guilty of committing the offense of operating a vehicle without a license, who, by mere happenstance, commit the offense in counties other than Marion or Lake.5 Put *460another way, a juvenile who commits a misdemeanor traffic offense in Marion or Lake county should not be afforded better treatment than a juvenile similarly-situated in another Indiana county, unless the disparate treatment-ie., the immediate penal consequences and, perhaps more importantly, the ensuing criminal record or lack thereof-is rationally related to the inherent characteristics that distinguish the unequally treated classes-i.e., the county wherein the juvenile commits the offense.6 Because the issue of whether Indiana Code Section 31-80-1-8 violates Article I, Section 28 of the Indiana Constitution is not squarely before us today, and because this Court does not issue advisory opinions on constitutional issues, I decline to express an opinion on the constitutionality of the statutes at issue. However, Indiana Code Sections 31-30-1-8 and 33-5-29.54 may not survive constitutional scrutiny because they give Marion and Lake counties the authority to adjudicate certain misdemeanor traffic offenders as juveniles, rather than to try them as adult offenders. As such, these statutes are juxtaposed to Indiana Code Section 81-30-1-2, which exposes children-sixteen years of age or older-in the other ninety Indiana counties to criminal liability for commission of the same misdemeanor traffic offenses. Thus, this constitutional issue is still viable for debate inasmuch as the county wherein a juvenile commits the misdemeanor traffic offense may not be rationally related to the ultimate disposition for that offense.
For these reasons, I concur and write separately.

. The Equal Protection Clause provides as follows: No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of laws.


. The offense at issue is not an offense under Indiana Code Section 9-30-5. Rather, the offense of driving a vehicle without a license is an offense under Indiana Code Section 9-24-18-1.


. Ind.Code § 31-37-18-6.


. In the equal protection context, our supreme court has held that:
It is obvious that cities having a population of 100,000 or more may require larger and more varied powers than such as contain a population of 10,000 or less. The political needs of the larger community may be of a *460different nature, and the forms and methods by which its affairs must be administered may be more extensive, complicated, and elaborate than those required in a municipality of smaller population.
Quinn v. State, 258 Ind. 399, 408, 281 N.E.2d 478, 483 (1972) (quoting School City of Rush-ville v. Hayes, 162 Ind. 193, 200, 70 N.E. 134, 137 (1904)). I agree that Marion County's population may necessitate jurisdiction of children, at least sixteen years old, who commit traffic offenses in juvenile, as opposed to adult, courts. However, the penal consequences imposed on such traffic offenders should not be different from those imposed on similarly situated offenders who reside in counties other than Marion or Lake.


. The preferential treatment at issue-ie., expanded juvenile jurisdiction-is uniformly applicable and equally available to all persons similarly situated-i.e., those juveniles that live in Marion County. As such, the second prong of the Collins test is not implicated on these facts.